Citation Nr: 1510117	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-06 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for lumbosacral strain currently evaluated as 20 percent disabling, to include the issue of whether the reduction of the evaluation from 40 percent to 20 percent, effective in September 2011 was warranted.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran served on active duty from February 1995 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The 40 percent evaluation for the Veteran's lumbosacral strain had been in effect less than 5 years when it was reduced to 20 percent effective in September 2011.  

2.  Prior to September 2011, forward flexion of the lumbar spine was to 30 degrees.  

3.  After September 2011, forward flexion of the lumbar spine has been greater than 30 degrees.  

4.  The Veteran's lumbar spine disability has not been productive of ankyloses; and the Veteran has not been prescribed bed rest at any time during the appeal period. 

5.  The Veteran's lumbosacral strain disability has been productive of left lower extremity radiculopathy throughout the appeal period.


CONCLUSION OF LAWS

1.  The criteria for restoration of a 40 percent rating for lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 5237 (2014).

2.  The criteria for a disability rating higher than 40 percent prior to September 1, 2011, for lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5237 (2014).

3.  The criteria for a disability rating higher than 20 percent beginning September 1, 2011, for lumbosacral strain, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5237 (2014).

4.  The criteria for a separate rating of 10 percent for left lower extremity radiculopathy associated with lumbosacral strain are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.310, 4.124a, Diagnostic Code 8699-8620 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The notice requirements were accomplished in a letter dated in June 2010.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As for VA's duty to assist, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the appeal has been obtained.  The Veteran's medical records (including the reports of VA examinations in September 2009, July 2010, and June 2012) are in the claims file.  The Board has reviewed the examination reports and finds that they are adequate because the examiners conducted a personal examination of the Veteran and performed requisite clinical tests; reviewed the claims file and discussed the Veteran's medical history; and provided examination findings in detail.  See, e.g., Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical [examination] is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Veteran was also offered an opportunity to testify in a Board hearing regarding his claims, but elected not to do so.

In sum, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim, and no further assistance to develop the evidence is needed.  See Pelegrini, 18 Vet. App. at 121; Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  The Board will therefore proceed to the merits of the appeals.

II  Reduction

In a September 2009 rating decision the RO assigned a 40 percent rating for the Veteran's lumbosacral strain disability, effective July 13, 2009.  In May 2010 the Veteran filed a formal claim (VA Form 21-526) for an increased rating.

Following a July 2010 VA spine examination, the RO proposed to reduce the rating for the Veteran's lumbosacral strain disability from 40 percent to 20 percent.  See February 2011 rating decision.  The RO notified the Veteran of the proposed reduction by letter dated March 9, 2011.  In that letter the RO apprised the Veteran that he had a right to a hearing, and 60 days within which to submit evidence. 

In correspondence (including the report of a private examination) dated in April 2011 the Veteran protested the proposed reduction in rating for his service-connected lumbosacral strain disability.  

In a June 2011 rating decision the RO reduced the rating for the Veteran's lumbosacral strain disability to 20 percent effective September 1, 2011. 

A disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  

Rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation.  Though material improvement in the physical condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  The provisions of 38 C.F.R. § 3.344(a) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(b).  

38 C.F.R. § 3.105(e) provides that where the reduction in rating of a service-connected disability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.

Additionally, the United States Court of Veterans Appeals (Court) has interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  See Brown v. Brown, 5 Vet. App. 413 (1993).  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. 413. 

Analysis 

In accordance with 38 C.F.R. § 3.105(e) the RO issued a rating decision in February 2011 rating decision proposing to reduce the rating for the Veteran's service-connected lumbosacral strain disability from 40 percent to 20 percent on the basis that the medical evidence showed improvement.  The Veteran was notified of the proposed reduction in a March 2011 letter, and he was given the requisite 60 days to present additional evidence before the RO subsequently implemented the rating reduction, which he did.  After consideration of the Veteran's April 2011 communication and the latest VA medical evidence (which was dated in May 2011), the RO reduced the rating to 20 percent effective September 1, 2011 (more than 60 days after the Veteran's April 2011 written objection to the proposed reduction and less than 5 years after which the rating was made effective).  The RO notified the Veteran of the action taken and his appellate rights in a letter dated June 21, 2011.  According to this sequence of events the notice requirements of 38 C.F.R. § 3.105(e) and (i) have been met.  

As for the actual reduction in rating, on VA spine examination in September 2009 the Veteran had flexion to 30 degrees.  There was no diagnosis of ankyloses or intervertebral disc syndrome.  However, on VA spine examination in July 2010 the Veteran had flexion to 40 degrees; including after repetitive use.  There was, again, no diagnosis of ankyloses or intervertebral disc syndrome.  Based on this evidence the Board finds that improvement has occurred.  This is so because the medical evidence since the September 2009 examination demonstrates that the Veteran is able to forward flex to at least 40 degrees, which corresponds to a rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  There is no medical evidence of record that shows otherwise.  Moreover, the reduction did not take effect until more than 60 days after the Veteran's April 2011 written objection to the proposed reduction.  Accordingly, Board finds that the reduction in rating from 40 percent to 20 percent for the Veteran's service-connected lumbosacral spine strain disability, effective September 1, 2011, was proper.  

III.  Increased rating

As stated before, in May 2010 the Veteran filed a formal claim for an increased rating for his service-connected lumbosacral strain disability.  He did not mention any worsening or otherwise comment regarding his back disability; he simply requested an increased rating.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

The Veteran's service-connected lumbosacral strain disability has been rated under Diagnostic Code 5237 throughout the appeal period, which provides for a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or where the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or where there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  A 40 percent rating is warranted where there is forward flexion of the thoracolumbar spine of 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A rating of 50 percent or higher is not warranted absent some manner of ankylosis.  Id.

On VA spine examination in July 2010 the Veteran had flexion to 40 degrees; including after repetitive use.  There was no diagnosis of ankyloses or intervertebral disc syndrome.  

In April 2011 the Veteran was examined by a private physician, who found positive tenderness to palpation over the paraspinal lumbar region at L4 through S1, worse at L5-S1; positive mid sacral tenderness; and positive right straight leg raising.  An MRI done in conjunction with that examination found a small posterior central annular tear with overlying disc protrusion at L5-S1, but no spinal stenosis.  Range of motion findings were not reported.  The Veteran was scheduled for a selective epidural injection.

VA treatment records dated in May 2011 show that the Veteran was having uncontrolled lumbar pain and being evaluated for epidural injections.

On VA spine examination in June 2012 the Veteran had flexion without pain to 45 degrees.  There was no diagnosis of ankyloses or intervertebral disc syndrome.  

In a rating decision dated in June 2012 the RO granted service connection for right lower extremity radiculopathy associated with lumbosacral strain, effective June 4, 2012.  That decision was not appealed.

Analysis

As for a rating higher than 40 percent prior to September 1, 2011, the Veteran's lumbosacral strain disability was not productive of any form of ankyloses, intervertebral disc syndrome, and the record does not show bed rest prescribed.  Thus, the criteria for a higher schedular rating were not met.  38 C.F.R. § 4.71a, Diagnostic Codes. 5235-5243.

As for a rating higher than 20 percent since September 1, 2011, the medical evidence demonstrates that the Veteran has been able to forward flex to 40 degrees or better since that time.  See June 2012 VA examination findings of flexion to 45 degrees before pain.  There is no medical evidence of record that shows otherwise.  Although the Veteran argues that his lumbosacral spine range of motion is painful, the General Rating Formula for Diseases and Injuries of the Spine apply with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease.  Based on the medical evidence of record, the criteria for a schedular rating higher than 20 percent since September 1, 2011, are not met.  

As for an extraschedular rating, although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.  However, if the rating criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule; the assigned schedular evaluation is adequate; and referral to the Director of VA's Compensation and Pension Service is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the Veteran's disability level (less than full flexion) and symptoms (back pain) are clearly contemplated by the assigned schedular criteria.  As the lumbosacral spine disability picture is reflected by the assigned schedular rating, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Moreover, the Veteran is employed, so a claim of TDIU is not raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for TDIU [total disability rating for compensation based on individual unemployability] is part of an increased rating claim when such claim is raised by the record).  

That being said, the Board notes that medical evidence dating from at least 2009, reflect that the Veteran's lumbosacral spine disability is also productive of bilateral lower extremity radiculopathy, and he has already been granted a separate 10 percent rating for right lower extremity radiculopathy.  For the following reasons the Board finds that a separate rating for left lower extremity radiculopathy is also warranted.

A VA medical record dated May 11, 2009, notes that the Veteran had presented with complaints of low back pain for 3 months "radiating down both legs, esp the left leg;" diagnosed as lumbar radiculopathy.  See also VA medical records dated May 14, 2009, advising "pain is radiating down both legs, but more left leg down to heel."  Additionally, on VA examination in July 2010 the examiner noted that the Veteran's low back pain "radiates to both legs;" and a private examination in April 2011 also found "radicular pain down his [the Veteran's] left lower extremity."  Sensory testing during VA examination in July 2012 also found left lower extremity radiculopathy, described by the examiner as "mild."  Based on the evidence of record the Board finds that the criteria for a separate rating of 10 percent for left lower extremity radicular pain secondary to the Veteran's service-connected lumbosacral strain disability are met.  See 38 C.F.R. §§ 3.310 ("disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.").  See also 38 C.F.R. § 4.20 (providing for analogous ratings), and 38 C.F.R. § 4.124a, Diagnostic Code 8699-8620 (providing for a 10 percent rating for mild, incomplete paralysis of the sciatic nerve).


ORDER

Restoration of a 40 percent rating from September 1, 2011, for lumbosacral strain is denied.

A disability rating higher than 40 percent prior to September 1, 2011, and higher than 20 percent since September 1, 2011, for lumbosacral strain is denied.

Subject to the law and regulations governing the payment of monetary benefits, a separate rating of 10 percent for left lower extremity radiculopathy is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


